DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 05/04/2021. 
Response to arguments
Claims 1 and 9 have been amended; claims 14-15 are cancelled. Arguments are persuasive and the previous rejection is withdrawn.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Grohman (U.S 2012/0158932) and De Haas et al. (U.S 2019/0288870).
Regarding in claims 1 and 9, Grohman discloses a Bosch Controller Area Network (CAN); the network has a defined maximum loading impedance and the defined maximum loading impedance is based on a characteristic of a transceiver at the dominant node and a plurality of end nodes coupled to the dominant node, each of the plurality having an end node coupling impedance, wherein a total of each the end node coupling impedance and the predetermined coupling impedance. 
De Haas, from the same or similar fields of endeavor, disclose a bus network, such as a CAN network, can include multiple nodes and at least some nodes in the bus network may be un-terminated. 
However, none of Grohman, De Haas and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “at least three primary nodes having a predetermined termination impedance, and one or ”.
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-8 and 10-13 depend from claims 1 and 9 are allowed since they depend from allowable claims 1 and 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/Lan-Huong Truong/
Primary Examiner, Art Unit: 2464
05/21/2021